Citation Nr: 1008333	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO denied entitlement to 
service connection for schizophrenia.  

The Veteran testified before the undersigned at a February 
2006 hearing at the RO (Travel Board hearing).  A transcript 
of that hearing has been associated with his claims folder.

In May 2006 and February 2009, the Board remanded this matter 
for further development.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). The evidence reveals that the Veteran has 
been unable to maintain gainful employment due to the effects 
of his psychiatric disability.  As the Board is granting the 
claim for service connection for a psychiatric disability, 
the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) 
(2009), is referred to the agency of original jurisdiction 
for adjudication. 


FINDING OF FACT

The Veteran's psychiatric disability, diagnosed as psychosis 
not otherwise specified, is the result of an in-service 
disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
a psychiatric disability, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.   See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's VA medical records reveal that he has been 
diagnosed as having various psychiatric disabilities.  For 
example, an April 2009 VA examination report indicated 
diagnoses of attention deficit hyperactivity disorder (ADHD) 
and psychotic disorder not otherwise specified.  

The Veteran's service treatment records indicate that in 
February 1976 he was diagnosed as having a possible passive 
dependent personality.  In April 1976 he reported feeling 
nervous and an inability to sleep.  Also, his February 1977 
separation examination noted that he appeared nervous and 
tense, that he began experiencing difficulty sleeping, 
depression and nervousness in 1974, and that he had received 
psychiatric counseling.  Thus, there is evidence of a current 
psychiatric disability and in-service psychiatric symptoms.

The Veteran has reported on numerous occasions that he 
experienced psychiatric symptoms prior to service.  For 
example, a July 2003 VA psychiatric consultation note reveals 
that he reported a history of auditory hallucinations since 
childhood, preceding his use of drugs and alcohol.  Also, an 
October 2003 VA examination report indicates that he reported 
that his problems began as a young child and that he had 
behavioral problems in the second grade and experienced 
auditory hallucinations beginning in high school.  

The Veteran's reports of a life-long history of psychiatric 
symptoms are inconsistent with his other reports as to the 
onset of his psychiatric disability.  For example, a May 2008 
VA examination report reveals that he reported that he began 
experiencing auditory hallucinations while in the military in 
1975 when he began abusing drugs.  Also, during the February 
2006 hearing, he testified that he had learning disabilities 
as a child but did not have any psychological illnesses or 
mental problems prior to service.

While the Veteran is certainly competent to report his 
psychiatric symptoms, the Board finds that his statements 
regarding the onset of his psychiatric disability are not 
credible due to the inconsistencies in his self-reported 
history of psychiatric symptoms.  Once evidence is determined 
to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, 6 Vet. App. at 469.   

A March 2004 letter from a VA physician stated that the 
Veteran suffered from a severe , life-long learning and 
behavioral disability consistent with combined diagnoses of 
ADHD and learning disorder.  The physician noted that the 
conditions were clearly present during the Veteran's time in 
the military.

A May 2004 VA psychiatric medication note indicates that the 
Veteran had a pre-military history of a psychiatric 
disability and that his military service further aggravated 
his condition and rendered him further disabled and unable to 
sustain gainful employment.  His difficulty with employment 
and social engagement were certainly exacerbated by the 
military training process.

The May 2008 VA examination report reveals that the Veteran's 
ADHD affected his school work and led to serious behavior 
problems as a child.  The April 2009 VA examination report 
also indicates that the Veteran had a history of ADHD which 
existed prior to his military service.

The examiner who conducted the April 2009 VA examination 
opined that the Veteran had a strong propensity for 
psychiatric disturbance and substance dependence prior to his 
military service.  While his military service likely played 
some role in exacerbating his psychotic symptoms and 
methamphetamine use, which in turn likely ("more likely than 
not") worsened his ADHD symptoms, the examiner concluded 
that it would be mere speculation to state the degree to 
which the military aggravated his psychological difficulties.  
While it was likely ("more likely than not") that the 
Veteran's methamphetamine use and psychotic symptoms 
exacerbated his ADHD, his history of inconsistent reporting 
made it difficult to reliably determine the extent to which 
his military service caused or exacerbated his 
methamphetamine use or psychosis.

The March 2004 letter, May 2004 VA psychiatric medication 
note, and the May 2008 and April 2009 VA examination reports 
indicate that the Veteran had a psychiatric disability that 
pre-existed service.  Inasmuch as the Veteran's March 1974 
entrance examination reveals that he did not have any 
psychiatric abnormalities, he is presumed to have been in 
sound condition when accepted for service.  To rebut that 
presumption, clear and unmistakable evidence would be needed 
that a psychiatric disability pre-existed service and was not 
aggravated therein.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.394(b).  

The opinions of the VA examiners together with the Veteran's 
statements and the nature of ADHD, may provide clear and 
unmistakable evidence that the disabilities pre-existed 
service; but the evidence is far from clear and unmistakable 
on the question of aggravation.  In fact, the VA examiners 
who found that the disabilities pre-existed service also 
found that there was some aggravation in service.  Because 
there is not clear and unmistakable evidence with regard to 
aggravation, the presumption of soundness is not rebutted.  
As such the claim is treated as an ordinary claim for service 
connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

By definition ADHD is a developmental disorder that has its 
onset prior to the age of 7.  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (2009).  The provisions of 38 
C.F.R. § 3.303(c) provide that congenital or developmental 
defects 'are not diseases or injuries within the meaning of 
applicable legislation.  The Court has upheld this 
prohibition.  Johnson v. Shinseki, - Vet.App. -, 2010 WL 
227830 Vet.App., 2010 (Jan. 21, 2010); Thibault v. Brown, 5 
Vet. App. 520, 522-23 (1993) (recognizing that spina bifida 
is a "developmental disorder" for which benefits may not be 
awarded). 

Although service connection for ADHD is precluded, it is 
available for the veteran's acquired psychiatric disability 
diagnosed as psychosis, not otherwise specified.

Viewed as an ordinary claim for service connection, the 
evidence indicates that the Veteran's psychiatric disability 
began in service.  His service treatment records reveal that 
he was treated for psychiatric symptoms and that such 
symptoms were present at the time of separation.  Also, the 
March 2004, May 2004, May 2008, and April 2009 opinions, 
while not sufficient to conclude that the Veteran's 
psychiatric disability clearly and unmistakably pre-existed 
service, can be interpreted as indicating that a disability 
began or was aggravated in service.  

A further complication is raised by the opinion of the May 
2008 examiner that the current psychosis was secondary to 
polysubstance abuse.  Service connection is not available to 
disability due to drug abuse.  38 U.S.C.A. § 1110.  Other 
examiners have not attributed the psychosis to substance 
abuse, and the evidence is at least in equipoise on this 
question.  Resolving reasonable doubt in the Veteran's favor, 
the Board concludes that the psychosis was not secondary to 
polysubstance abuse.  

Given this evidence, and resolving all reasonable doubt in 
favor of the Veteran, the Board finds that the criteria for 
service connection for a psychiatric disability, diagnosed as 
a psychosis not otherwise specified, have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 
 

ORDER

Entitlement to service connection for a psychiatric 
disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


